                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-10222 PA (AFMx)                                         Date    February 5, 2020
 Title            Jaime Garcia v. Shasta Beverages Inc et al.



 Present: The Honorable             PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS – COURT ORDER

        Before the Court is plaintiff Jaime Garcia’s (“Plaintiff”) Motion to Remand. (Docket No. 12
(“Remand”).) Defendants Shasta Beverages Inc., National Beverage Corporation, and BevPak
(“Defendants”) have filed an Opposition, and Plaintiff filed a Reply. (Docket Nos. 14 (“Opp.”) and 18
(“Reply”).) Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court
finds these matters appropriate for decision without oral argument. The hearing calendared for February
3, 2020 was vacated, and the matter taken off calendar. For the reasons discussed below, the Court
grants Plaintiff’s Motion to Remand.

         I.         Background

        On October 22, 2019, Plaintiff filed a wage and hour class action Complaint against Defendants.
(Docket No. 1, Ex. B (“Compl.”).) Plaintiff asserts ten claims for relief against Defendants on behalf of
himself and other class members for: (1) unpaid overtime, (2) unpaid meal period premiums, (3) unpaid
rest period premiums, (4) unpaid minimum wages, (5) final wages that were not timely paid, (6) wages
that were not timely paid during employment, (7) non-compliant wage statements, (8) failure to keep
requisite payroll records, (9) unreimbursed business expenses, and (10) violation of California Business
& Professions Code § 17200. (Id. ¶¶ 49-119.) On December 2, 2019, Defendants removed the case to
this Court pursuant to the Class Action Fairness Act (“CAFA”). (Docket No. 1 (“Removal”).) On
January 2, 2020, Plaintiff filed a Motion to Remand.

         II.        Legal Standard

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by Congress and the Constitution. Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded
to state court if the federal court lacks subject matter jurisdiction. Id. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is strictly
construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 9
                                                                                                         JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                         Date   February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Federal subject matter jurisdiction may be based on diversity of citizenship pursuant to CAFA.
See 28 U.S.C. § 1332(d)(2). In doing so, it must be established that at least one plaintiff and one
defendant are citizens of different states, and the aggregate amount in controversy exceeds $5,000,000
exclusive of interests and costs. Id. “[T]he burden of establishing removal jurisdiction remains, as
before, on the proponent of federal jurisdiction.” Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676,
685 (9th Cir. 2006) (per curiam). “The notice of removal ‘need include only a plausible allegation that
the amount in controversy exceeds the jurisdictional threshold,’ and need not contain evidentiary
submissions.” Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 788 (9th Cir. 2018) (quoting
Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 82 (2014)). However, “[i]f the amount
in controversy is not clear from the face of the complaint, ‘the defendant seeking removal bears the
burden to show by a preponderance of the evidence that the aggregate amount in controversy exceeds $5
million when federal jurisdiction is challenged.” Id. at 788-89 (quoting Ibarra v. Manheim Invs., Inc.,
775 F.3d 1193, 1197 (9th Cir. 2015)). “Along with the complaint, [courts] consider allegations in the
removal petition, as well as ‘summary-judgment-type-evidence related to the amount in controversy at
the time of removal.’” Id. at 793 (quoting Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.
2005)). “Under this system, a defendant cannot establish removal jurisdiction by mere speculation and
conjecture, with unreasonable assumptions.” Ibarra, 775 F.3d at 1197. “[A] damages assessment may
require a chain of reasoning that includes assumptions,” but “those assumptions cannot be pulled from
thin air” and “need some reasonable ground underlying them.” Id. at 1199.

         III.    Analysis

        Initially, Defendants alleged that the amount in controversy is $9,402,779.60 based on Plaintiff’s
claims for (1) waiting time penalties, (2) wage statement violations, and (3) meal and rest period
violations. (Removal ¶¶16-19.) Defendants also alleged that if Plaintiff seeks attorney’s fees of only
10%, then the new total comes to $10,343,057.60. (Id. at ¶19.) Defendants did not submit any
supporting declarations with the Notice of Removal. These estimates have changed significantly in
Defendants’ Opposition brief, which now alleges that the amount in controversy could reach at least
$5,180,839.20. (Opp. at 18.) Defendants now assume that attorneys fees would amount to 20% of
Plaintiff’s potential damages, and Defendants have also presented new calculations based on Plaintiff’s
unpaid overtime wages claim, which were not in the Notice of Removal. (Id. at 13-14, 17-18.) The
Opposition is accompanied by a declaration from Karen J. Leigh (“Leigh”), a Litigation Coordinator for
Defendant National Beverage Corp., who states in relevant part:

         a.      By virtue of my position, I have access to certain payroll and personnel
                 records of SHASTA BEVERAGE, including those of Plaintiff Jaime
                 Garcia (“Plaintiff”), which have been maintained in the ordinary course of


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 9
                                                                                                       JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                        Date   February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

                 business. I have reviewed the files necessary to provide the information
                 set forth in this declaration.

         b.      Between October 22, 2015 and October 22, 2019, Defendants employed
                 approximately 374 individual non-exempt employees in the state of
                 California. This number was determined by accounting for each unique
                 individual listed within the California Employee Roster spreadsheet during
                 the relevant time period.

         c.      Between October 22, 2015 and October 22, 2019, approximately 184
                 non-exempt employees of Defendants, who worked at SHASTA
                 BEVERAGE, have either left their employment or have had their
                 employment terminated.

         d.      Based on SHASTA BEVERAGE’s payroll data, the minimum hourly rate
                 for its California non-exempt employees is $18.75 per hour. This
                 conservative figure reflects the minimum hourly rate paid to each
                 non-exempt employee, though some of the class were paid more than
                 $18.75 per hour.

         e.      Between October 22, 2015 and October 22, 2019, the approximately 374
                 non-exempt employees who worked for Defendants, worked a total of
                 approximately 208 workweeks during this period.

         f.      SHASTA BEVERAGE hourly workers are paid weekly, thus there are 52
                 pay periods per year.

(Opp. at Leigh Decl. ¶¶2, 5, 10-12, 14.)

        Plaintiff’s Motion to Remand contends that Defendants have failed to sustain their burden in
establishing that CAFA’s $5,000,000 amount-in-controversy requirement is satisfied. Specifically,
Plaintiff argues that Defendants rely on unreasonable and unsupported assumptions in their Notice of
Removal and Opposition, including with respect to the alleged violation rates. For the reasons discussed
below, the Court agrees with Plaintiff. Defendants have failed to present the necessary information to
establish that Defendants’ assumed violation rates are reasonable. Compare Garibay v. Archstone
Communities LLC, 539 F. App’x 763, 764 (9th Cir. 2013) (affirming grant of remand and reasoning,
“[t]he only evidence the defendants proffer to support their calculation of the amount in controversy is a
declaration by their supervisor of payroll, which sets forth only the number of employees during the
relevant period, the number of pay periods, and general information about hourly employee wages.
Beyond this, the defendants rely on speculative and self-serving assumptions about key unknown


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                Page 3 of 9
                                                                                                       JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                       Date    February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

variables. The district court correctly concluded that Archstone’s evidence was insufficient to support
removal jurisdiction under CAFA.”).

                 A.      Waiting Time Penalties

        In California, “[i]f an employer discharges an employee, the wages earned and unpaid at the time
of discharge are due and payable immediately,” while an employee who quits is entitled to such earned
and unpaid wages within seventy-two (72) hours of his or her resignation. Cal. Lab. Code §§ 201(a),
202(a). Further, if an employer “willfully fails to pay,” in accordance with California Labor Code
requirements, “any wages of an employee who is discharged or who quits, the wages of the employee
shall continue as a penalty from the due date thereof at the same rate until paid or until an action
therefore is commenced; but the wages shall not continue for more than 30 days.” Cal. Lab. Code §
203(a). Plaintiff alleges in the complaint that “Defendants intentionally and willfully failed to pay
Plaintiff and the other class members who are no longer employed by Defendants their wages, earned
and unpaid, within seventy-two (72) hours of their leaving Defendants’ employ.” (Compl. ¶86.)
“Plaintiff and the other class members are entitled to recover from Defendants the statutory penalty
wages for each day they were not paid, up to a thirty (30) day maximum pursuant to California Labor
Code section 203.” (Id. ¶89 (emphasis added).)

        Defendants assume that Plaintiff and class members “seek damages for the full 30-day waiting
time penalty period for each putative class member.” (Removal ¶16.) Defendants allege that at least 50
putative class members are no longer employed by Defendants, their average wage was $21.59 per hour,
and they worked five days a week. (Id.) Defendant therefore calculates the potential waiting time
penalties to be $259,080.00. (Id.) This increases in Defendants’ Opposition to $828,000. (Opp. at 16.)
Defendants again assume a 100% violation rate and argue they “may reasonably assume that 30 day
maximum waiting time penalties apply to Plaintiff’s claims” based on the allegations in Plaintiff’s
Complaint. (Id.) Defendants now allege their “records show that 184 putative class members [rather
than 50] are no longer employed” and their average minimum wage is $18.75 per hour. (Id.)

        These calculations misstate the Complaint’s allegations. The Complaint does not state that every
class member whose employment has ended was entitled to wages owed upon termination which they
did not receive. Based on the Complaint’s plain language, Plaintiff does not appear to be alleging that
every class member whose employment with Defendants has ended is owed waiting time penalties. The
Complaint also states that Plaintiff and other class members are entitled to “up to a thirty (30) day
maximum” statutory penalty, such that there is a clear possibility that only a small handful of class
members will be entitled to 30 days worth of penalties. For these reasons, Defendants’ assumed 100%
violation rate is not reasonable.

       In addition, Defendants did not provide any factual basis for their “reasonable interpretation” that
“the maximum statutory penalty—thirty (30) days’ wages—applies to all Putative Class Members that
were discharged or resigned.” See Garibay, 539 Fed. Appx. at 764 (finding that the defendant improperly

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 4 of 9
                                                                                                        JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                        Date    February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

“assume[d] that each employee would be entitled to the maximum statutory penalty, but provide[d] no
evidence supporting that assertion.”). The only evidence Defendants present to support their assumption
is the Leigh declaration, which states the (1) number of class members who have left Defendants’
employment during the relevant time period, and (2) hourly rate provided to class members. Nowhere
does the declaration address the possible rate of waiting time penalties, or what facts Defendants’
assumption of a maximum waiting time penalty for all class members is based on. Compare Marshall v.
Faneuil, Inc., 2018 U.S. Dist. LEXIS 133007, *7 (E.D. Cal. Aug. 6, 2018) (granting motion to remand
and reasoning, "[b]ecause defendants have not supported this calculation by a preponderance of the
evidence but point merely to the complaint’s allegations, the court rejects defendants’ assumption.”).

         Although Defendants “may draw reasonable inferences from the complaint and from the
evidence submitted in connection with the removal of the complaint and the motion to remand,
[Defendants are] not permitted to pull violation rates out of thin air.” Sanchez v. WaveDivision
Holdings, LLC, 18-CV-02439, 2018 WL 3343589, at *1 (N.D. Cal. July 9, 2018) (remanding case and
finding defendant’s declaration was “missing the most important information for estimating the amount
in controversy: the likely violation rates”); see also Contreras v. J.R. Simplot Co., 17-CV-00585, 2017
WL 4457228, at *3 (E.D. Cal. Oct. 6, 2017) (granting motion to remand finding a “defendant’s amount
in controversy calculation is unjustified where the only evidence the defendant provides is a declaration
by [its] supervisor of payroll, which sets forth only the number of employees during the relevant period,
the number of pay periods, and general information about hourly employee wages”) (citation and
quotations omitted). The Ninth Circuit has clearly held that “[b]ecause a ‘pattern and practice’ of doing
something does not necessarily mean always doing something, we reasoned, the defendant’s assumed
violation rate of 100% may or may not have been valid.” Arias v. Residence Inn by Marriott, 936 F.3d
920, 927 (9th Cir. 2019) (citation and quotations omitted); see also Cavada v. Inter-Cont’l Hotels Grp.,
Inc., 2019 WL 5677846, at *4 (S.D. Cal. Nov. 1, 2019). Accordingly, Defendants have failed to
demonstrate by a preponderance of the evidence the amount in controversy for waiting period penalties
for purposes of removal.

                 B.      Wage Statement Violations

        California employers must provide their employees “accurate itemized statement[s] in writing
showing [among other things,] gross wages earned . . . [and] all applicable hourly rates in effect during
the pay period and the corresponding number of hours worked at each hourly rate by the
employee.” Cal. Lab. Code § 226(a). “An employee suffering injury as a result of a knowing and
intentional failure by an employer to comply with subdivision (a) is entitled to recover the greater of all
actual damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one
hundred dollars ($100) per employee for each violation in a subsequent pay period, not to exceed an
aggregate penalty of four thousand dollars ($4,000).” Id. § 226(e)(1). Plaintiff alleges that “Defendants
have intentionally and willfully failed to provide Plaintiff and the other class members with complete
and accurate wage statements. The deficiencies include, but are not limited to: the failure to include the
total number of hours worked by Plaintiff and the other class members.” (Compl. ¶98.)

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 5 of 9
                                                                                                     JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                      Date   February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

        Defendants assume a 100% violation rate—that every class member suffered a violation during
every pay period they worked. (Removal ¶17.) Defendants allege the potential damages for wage
statement violations is $498,200. (Id.) This amount is based on Defendants’ assumption that there were
“approximately 188 hourly workers in the state of California at any given time” and they worked 27 pay
periods, such that each individual would be entitled to $2,650 in penalties. (Id.) In the Opposition,
Defendants’ estimated damages increases significantly to $948,400. (Opp. at 16.) Defendants still
assume a 100% violation rate, arguing that “because Plaintiff alleges Defendants had a ‘pattern and
practice’ of not providing Plaintiff and the putative class members meal and rest breaks, then Defendants
may reasonably assume all wage statements are incorrect and violative of Labor Code section 226.” (Id.)
Defendants now allege there were 53 pay periods during the relevant time period and approximately 184
hourly workers who received wage statements. (Id. at 17.)

        Here again Defendants’ calculations misstate the Complaint’s allegations. The Complaint does
not state that every class member did not receive compliant wage statements. Nor does the Complaint
suggest that every class member was denied a compliant wage statement for every pay period she
worked. The Complaint’s language clearly indicates a possibility that only a small handful of class
members will be able to show they were denied accurate wage statements. For these reasons,
Defendants’ assumed 100% violation rates are not reasonable. Compare Calderon v. BKB Constr, LP,
No. 17-cv-01255-DMR, 2017 WL 2618094, at *7 (N.D. Cal. June 16, 2017) (finding that an “allegation
in the complaint that Plaintiff and the other class members are entitled to receive the greater of their
actual damages or ‘an aggregate penalty not exceeding [$4,000.00] per employee’ does not entitle
Defendant to blindly assume that Plaintiff is entitled to a maximum statutory penalty of $4,000.00”).

        Additionally, Defendants provide no factual basis to demonstrate that they have reasonably
assumed a 100% violation rate. The Leigh declaration does not explain the sudden increase from 27 to
53 pay periods relied on in Defendants’ new calculation. Nor does it explain why 184 instead of 188
hourly employees is the appropriate number for the calculation. Moreover, the Leigh declaration “is
bereft of any details necessary to support this assumption including, but not limited to, how many pay
periods Plaintiff worked during his employment, and whether the wage statement format changed over
time.” Id. at *7; compare Raya v. Amazon.com, LLC, No. C 15-2005 MMC, 2015 WL 4035096, at *2
(N.D. Cal. June 30, 2015) (finding defendant’s wage statement calculation was reasonable where
defendant submitted undisputed evidence of the number of pay periods worked by the putative class
members and evidence that the wage statements were “identical in format”). Accordingly, Defendants
have failed to demonstrate by a preponderance of the evidence the amount in controversy for wage
statement penalties for purposes of removal.

         Notably, Defendants’ calculations fail to account for the $4,000 cap on penalties for each
individual. See Cal. Lab. Code § 226(e)(1) (“not to exceed an aggregate penalty of four thousand dollars
($4,000)” per employee). Thus, even if this Court were to conclude that Defendants’ 100% violation
rate is based on reasonable assumptions, the total damages for waiting time penalties would only amount


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 6 of 9
                                                                                                       JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                       Date    February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

to $736,000 ($4,000 x 184 employees). (Reply at 8.) Plaintiffs argue this would bring Defendant’s total
amount in controversy to below $5 million. (Id. at n.1.)

                 C.      Meal and Rest Period Violations

        California law prohibits employers from requiring employees to work during a required meal or
rest period, and the employer must pay to the employee an additional hour of pay at the employee’s
regular rate of pay for each day that the period is not provided. Cal. Lab. Code §§ 226.7(b)-(c),
1197(b)-(c). Plaintiff alleges that “Defendants engaged in a pattern and practice of wage abuse against
their hourly-paid or non-exempt employees within the State of California. This pattern and practice
involved, inter alia, failing to pay them for all regular and/or overtime wages earned and for missed meal
periods and rest breaks in violation of California law.” (Compl. ¶27.) Plaintiff alleges that “Defendants
failed to provide Plaintiff and the other class members all required rest and meal periods during the
relevant time period.” (Id. at ¶29.)

         Defendants assume a 100% violation rate—that putative class members “each seek one hour of
pay for a meal period and one hour of pay for a rest period for each day of the work week for each year
of employment within the relevant time period.” (Removal ¶18 (emphasis added).) Defendant assumes
that all putative class members worked five-day work weeks and “were regularly scheduled for eight
hour workdays.” (Id.) Based on these assumptions, Defendants allege that 188 non-exempt hourly
employees working at an hourly rate of $21.59 per hour during the relevant time period would be
entitled to a total of $4,322,749.80 in potential meal period damages. (Id.) Defendants allege the rest
period damages would be the same amount, such that these two claims would account for $8,645,499.60
in total potential damages. (Id.) In the Opposition, Defendant still argues that its “assumption of a
100% violation rate for the putative class is reasonable” based on the Complaint’s language. (Opp. at
11.) Defendant acknowledges, however, that other district courts have found an assumed 20%, 25%, or
50% violation rate is reasonable for meal/rest period claims. (Id. at 12 (collecting cases).) Defendant
therefore argues that the potential damages for Plaintiff’s meal period claim ranges from $3,578,250
(100% violation rate) to $715,650 (20% violation rate). (Id. at 12-13.) Defendant alleges the
calculations for Plaintiff’s rest period claim are the same. (Id. at 13.)

         The Court finds that a 100% violation rate is not supported by the plain language of the
Complaint, and Defendants have not offered any facts to show this assumption is reasonable. Compare
Armstrong v. Ruan Transport. Co., 16-VAP-1143, 2016 WL 6267931, at *3 (C.D. Cal. Oct. 25. 2016)
(finding no basis for the court to assume the plaintiff meant the defendant failed to provide each and
every legally required meal and rest period to each class member based on an allegation that the
defendant “failed to provide all legally required unpaid, off-duty meal periods and . . . rest periods”);
Ibarra, 775 F.3d at 1199 (“While it is true that the complaint alleges that [the defendant] maintains ‘an
institutionalized unwritten policy that mandates’ the employment violations alleged in the complaint,
including the denial of meal and rest periods, that does not mean that such violations occurred in each
and every shift.”). Defendants’ new calculations based on a 20% violation rate also lack any factual

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 7 of 9
                                                                                                      JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                       Date   February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

support to show this assumption is reasonable. The Leigh declaration does not address the likely
average rate of meal period and rest period violations. See Contreras, 2017 WL 4457228, at *3;
Garibay, 539 Fed. Appx. at 764 (“As the district court correctly explained, Archstone failed to provide
any evidence regarding why the assumption that each employee missed two rest periods per week was
more appropriate than ‘one missed rest period per paycheck or one missed rest period per month.’”);
Farley v. Dolgen California LLC, 16-CV-02501, 2017 WL 3406096, at *3 (E.D. Cal. Aug. 9, 2017)
(“Without corroborating documents, Cheesman’s declaration, on which defendant heavily relies, is
speculative and self-serving.”). Defendants have failed to demonstrate by a preponderance of the
evidence the amount in controversy for meal and rest period penalties for purposes of removal.

                 D.      Overtime Wage Violations

        Under California law, “[e]ight hours of labor constitutes a day’s work. Any work in excess of
eight hours in one workday and any work in excess of 40 hours in any one workweek . . . shall be
compensated at the rate of no less than one and one-half times the regular rate of pay for an employee.”
Cal. Lab. Code § 510(a). Plaintiff alleges Defendants engaged in a “pattern and practice” of failing to
pay employees overtime wages. (Compl. ¶27.) Defendants did not present any calculations for this
claim in the Notice of Removal. In the Opposition, Defendants argue that an assumed 20% or 40%
violation rate would be reasonable and allege that Plaintiff’s unpaid overtime claim ranges from
approximately $1,073,665.84 to $2,147,331.68. (Opp. at 13-15.)

        Defendants’ calculations are flawed because they misstate the claims in Plaintiff’s complaint and
lack any adequate factual support. The allegation that Defendants failed to provide overtime wages
pursuant to a “pattern and practice” could also mean: (1) Defendants failed to compensate one class
member for one hour of overtime pay once per year, (2) Defendants failed to compensate a small group
of class members for one hour of overtime pay once per month, or (3) Defendants failed to compensate
half of the class members for one hour of overtime pay every week. In each of these scenarios,
Defendants failed to pay overtime wages for “all overtime hours worked.” Thus, there is no logical basis
for the Court to assume Plaintiff means Defendants failed to pay overtime wages for every single class
member at a rate of one hour for each week worked.

        Moreover, Defendants did not present sufficient factual support for their calculations. The only
evidence Defendants present is the Leigh declaration, which states the (1) number of class members, (2)
number of workweeks worked, and (3) wages provided for the class members. Nowhere does the
declaration address the possible rate of overtime wage violations, or what Defendants’ assumption that
each putative class member worked an hour of unpaid overtime every single week during the relevant
period is based on. Compare Rutledge v. Healthport Technologies, LLC, 16-CV-06920, 2017 WL
728375, at *1 (N.D. Cal. Feb. 24, 2017) (granting motion to remand and finding “the declaration did not
include any information relevant to the potential violation rates for the claims in the complaint, such as
the frequency of shifts of different lengths”); Nolan v. Kayo Oil Co., 11-MEJ-00707, 2011 WL 2650973,
at *4 (N.D. Cal. July 6, 2011) (“Simply assuming that every employee . . . worked at least one hour of

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                Page 8 of 9
                                                                                                      JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-10222 PA (AFMx)                                       Date   February 5, 2020
 Title          Jaime Garcia v. Shasta Beverages Inc et al.

overtime a week, without some facts or evidence to support these assumptions, is insufficient to meet
Defendant’s evidentiary burden.”). Defendants have failed to meet their burden of demonstrating the
amount in controversy based on alleged unpaid overtime wages.

                 E.      Attorney’s Fees

         Plaintiff seeks “an award of attorneys’ fees pursuant to California Code of Civil Procedure
section 1021.5 and other applicable laws; and an award of costs.” (Compl. ¶119.) Defendant alleges that
“[e]ven assuming Plaintiff seeks attorneys’ fees of only 10% of the estimated amount in controversy, the
new total comes to $10,343,057.60.” (Removal ¶19.) In the Opposition, Defendant argues that “a
reasonable estimate of attorney’s fees is $863,473.20, which accounts for 20% of Plaintiff’s potential
damages.” (Opp. at 17-18.) Defendants cite a district court case for support but make no attempt to
analogize the facts or circumstances of that case to this one. Without more, this does not support
Defendant’s allegations as to the amount in controversy. See, e.g., Serran v. Pac. Coast Feather Cushion
Co., No. CV 17-4414-DMG (JEMx), 2017 WL 3720630, at *3 (C.D. Cal. Aug. 28, 2017) (“Defendants
attempt to satisfy their burden by citing cases that supposedly had ‘allegations similar to this
one’ . . . [but] Defendants do not compare the allegations and circumstances of those cases with those of
the instant matter. Thus, Defendants’ citation to these cases does not satisfy their burden of showing the
amount in controversy through evidence and argument.”) (citation omitted).

        Moreover, Defendants have failed to meet their evidentiary burden regarding attorneys’ fees for
purposes of removal because Defendant’s calculations of the class recovery are not adequately
supported. See, e.g., Garibay, 539 F. App’x at 764 (defendant’s reliance on 25% benchmark failed
because it had “not established by a preponderance of the evidence that the underlying amount upon
which those fees would be based [was] at least $4 million, as would be required to meet the $5 million
minimum”); Armstrong, 2016 WL 6267931, at *7 (“Defendant’s fee estimate is based on a conjectural
damages calculation and should be disregarded.”); Campbell v. Vitran Express, Inc., 10-CV-04442,
2010 WL 3971944, at *4 (C.D. Cal. Aug. 16, 2010) (“[B]ecause such uncertainty surrounds Defendant’s
calculation of damages and penalties, the Court cannot find that the inclusion of a 25% attorneys’ fee,
which Defendant recommends, would necessarily place the amount in controversy over the $5,000,000
CAFA threshold.”).

                                                 Conclusion

        Defendants have failed to satisfy the burden of showing, by a preponderance of the evidence, that
the amount in controversy exceeds $5,000,000 as required for federal jurisdiction under CAFA. The
Court therefore grants Plaintiff’s Motion to Remand. This action is hereby remanded to the Superior
Court of California, County of Los Angeles, case number 19STCV37651, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                Page 9 of 9
